 



Exhibit 10.1
EXECUTION COPY
 
LOAN AGREEMENT
Dated as of September 1, 2006
and
Amended and Restated as of December 20, 2006
among
DUQUESNE LIGHT HOLDINGS, INC.
as Borrower,
BARCLAYS BANK PLC
as Facility Agent,
DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
as Syndication Agent,
MIZUHO CORPORATE BANK, LTD. and
THE BANK OF NOVA SCOTIA
as Documentation Agents,
and
THE LENDERS PARTY HERETO
 
BARCLAYS CAPITAL and
DRESDNER KLEINWORT WASSERSTEIN SECURITIES
as Joint Mandated Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions and Accounting Terms
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Other Interpretive Provisions
    14  
SECTION 1.03. Accounting Terms
    14  
SECTION 1.04. Rounding
    14  
SECTION 1.05. References to Agreements, Laws, Etc
    14  
SECTION 1.06. Times of Day
    15  
SECTION 1.07. Timing of Payment of Performance
    15  
 
       
ARTICLE II The Commitments and Loan
    15  
 
       
SECTION 2.01. The Loan
    15  
SECTION 2.02. Borrowing
    15  
SECTION 2.03. Prepayments
    16  
SECTION 2.04 Repayment of Loans
    17  
SECTION 2.05. Interest
    17  
SECTION 2.06. Fees
    17  
SECTION 2.07. Computation of Interest and Fees
    17  
SECTION 2.08. Evidence of Debt
    18  
SECTION 2.09. Payments Generally
    18  
SECTION 2.10. Sharing of Payments
    20  
 
       
ARTICLE III Taxes, Increased Costs Protection and Illegality
    20  
 
       
SECTION 3.01. Taxes
    20  
SECTION 3.02. Illegality
    22  
SECTION 3.03. Inability to Determine Rates
    23  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans
    23  
SECTION 3.05. Matters Applicable to All Requests for Compensation
    24  
SECTION 3.06. Replacement of Lenders under Certain Circumstances
    24  
SECTION 3.07. Survival
    25  
 
       
ARTICLE IV Conditions Precedent
    25  
 
       
ARTICLE V Representations and Warranties
    28  
 
       
ARTICLE VI Covenants
    31  
 
       
SECTION 6.01. Affirmative Covenants
    31  
SECTION 6.02. Negative Covenants
    34  
 
       
ARTICLE VII DEFAULTS
    34  
 
       
SECTION 7.01. Events of Default
    34  
SECTION 7.02. Remedies
    36  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE VIII Facility Agent
    37  
 
       
SECTION 8.01. Appointment and Authorization of Facility Agent
    37  
SECTION 8.02. Delegation of Duties
    37  
SECTION 8.03. Liability of Facility Agent
    37  
SECTION 8.04. Reliance by Facility Agent
    38  
SECTION 8.05. Notice of Default
    38  
SECTION 8.06. Credit Decision; Disclosure of Information by the Facility Agent
    38  
SECTION 8.07. Indemnification of the Facility Agent
    39  
SECTION 8.08. Facility Agent in its Individual Capacity
    39  
SECTION 8.09. Successor Agent
    39  
SECTION 8.10. Facility Agent May File Proofs of Claim
    40  
SECTION 8.11. Other Agents; Arrangers and Managers
    41  
 
       
ARTICLE IX Miscellaneous
    41  
 
       
SECTION 9.01. Amendments, Etc.
    41  
SECTION 9.02. Notices and Other Communications; Facsimile Copies
    42  
SECTION 9.03. No Waiver; Cumulative Remedies
    42  
SECTION 9.04. Attorney Costs and Expenses
    43  
SECTION 9.05. Indemnification by the Borrower
    43  
SECTION 9.06. Payments Set Aside
    45  
SECTION 9.07. Successors and Assigns
    45  
SECTION 9.08. Confidentiality
    47  
SECTION 9.09. Setoff
    48  
SECTION 9.10. Counterparts
    48  
SECTION 9.11. Integration
    49  
SECTION 9.12. Survival of Representations and Warranties
    49  
SECTION 9.13. Severability
    49  
SECTION 9.14. GOVERNING LAW
    49  
SECTION 9.15. WAIVER OF RIGHT TO TRIAL BY JURY
    50  
SECTION 9.16. Binding Effect
    50  
SECTION 9.17. Lender Action
    50  
SECTION 9.18. USA PATRIOT Act
    50  
SECTION 9.19. Amendment and Restatement on Merger Completion Date
    50  
 
       
SCHEDULES
       
 
       
2.01         Loans as of the Restatement Effective Date
       
4(e)         Regulatory Approvals
       
5(g)         Existing Litigation
       
9.02         Facility Agent’s Office, Certain Addresses for Notices
       

ii



--------------------------------------------------------------------------------



 



EXHIBITS

     
A
 
Form of Borrowing Request
B
 
Form of Note
C
 
Form of Assignment and Assumption
D-1
 
Form of Opinion of Counsel to Borrower
D-2
 
Form of Opinion of Special New York Counsel to the Facility Agent
E
 
Form of DLH Credit Agreement

iii



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This LOAN AGREEMENT (“Agreement”) is entered into as of September 1, 2006
as amended and restated as of December 20, 2006, among DUQUESNE LIGHT HOLDINGS,
INC. (the “Borrower”), a Pennsylvania corporation, BARCLAYS BANK PLC, as
Facility Agent and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).
RECITALS
          The Borrower, certain of the Lenders and the Facility Agent are
parties to the Loan Agreement dated as of September 1, 2006 (as in effect
immediately prior to the effectiveness of the amendment and restatement to be
effected hereby, the “Existing Loan Agreement”), providing, subject to the terms
and conditions thereof, for a loan to be made by the lenders thereunder to the
Borrower in an aggregate principal amount not exceeding $200,000,000 (the
“Loan”) for (i) the purpose of financing the acquisition by the Borrower from
Atlantic City Electric Company of certain minority interests in the Keystone and
Conemaugh coal-fired power plants (the “Keystone/Conemaugh Acquisition”) and
fees and expenses related thereto and (ii) general corporate purposes. Each of
the institutions listed on Schedule 2.01 hereto other than Barclays Bank PLC and
Dresdner Bank AG, New York and Grand Cayman Branches (each, a “New Lender”)
wishes to become party to the Existing Loan Agreement as a “Lender”, and the
Borrower, the Lenders and the Facility Agent wish to amend the Existing Loan
Agreement in certain respects and to restate the Existing Loan Agreement in its
entirety as so amended.
          Accordingly, the parties hereto agree that on the Restatement
Effective Date (as defined below) the Existing Loan Agreement shall be amended
and restated to read as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “Acceleration Date” has the meaning specified in
Section 2.03(b)(i)(A).
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent-Related Persons” means the Facility Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
          “Agreement” means this Loan Agreement.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day, and (b) the Federal
Funds Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Rate, respectively.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate Loan” means any Loan which bears interest at the
Alternate Base Rate.
          “Applicable Margin” means a percentage per annum determined as follows
based upon the lower of the senior unsecured long-term public debt ratings of
the Borrower from Moody’s and S&P:

                                Applicable Margin   Applicable Margin for    
for LIBO Rate   Alternate Base Rate Rating   Loans (% per annum)   Loans (% per
annum)
BBB+/Baa1 or higher
    0.625 %     0 %
BBB/Baa2
    0.70 %     0 %
BBB-/Baa3
    0.80 %     0 %
BB+/Ba1
    1.25 %     0.25 %
Below BB+/Ba1 or unrated by either Moody’s or S&P
    1.75 %     0.75 %

provided that the Applicable Margin shall increase (i) on the Acceleration Date,
by 0.20% per annum, (ii) on the date ninety (90) days following the Acceleration
Date, by an additional 0.25% per annum (iii) on the date one hundred and eighty
(180) days following the Acceleration Date, by an additional 0.25% per annum and
(iv) on the date two hundred and seventy (270) days following the Acceleration
Date, by an additional 0.25% per annum.
          “Approved Fund” means any Fund that is administered, advised or
managed by a Lender or an Affiliate of a Lender.
          “Assignees” has the meaning specified in Section 9.07(b).
          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit C.
          “Attorney Costs” means and includes all reasonable and documented
fees, expenses and disbursements of any law firm or other external legal
counsel.
          “Authorized Officer” means the chief executive officer, president,
vice president, chief financial officer, chief accounting officer, treasurer or
assistant treasurer or other similar officer of the Borrower and, as to any
document delivered on the Closing Date, any secretary or assistant secretary of
the Borrower. Any document delivered hereunder that is signed by an Authorized
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

2



--------------------------------------------------------------------------------



 



          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning specified in the recitals to this
Agreement.
          “Borrowing” means the borrowing consisting of simultaneous Loans made
by each of the Lenders pursuant to Section 2.01.
          “Borrowing Request” means the loan request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit A.
          “Business Day” means:
     (a) any day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in New York, New York or
Pittsburgh, Pennsylvania; and
     (b) relative to the making, continuing, prepaying or repaying of any LIBO
Rate Loans, any day on which dealings in Dollars are carried on in the London
interbank market.
          “Calculation Date” means March 31, June 30, September 30 and
December 31 of each year.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement, or (c) the adoption or making of any interpretation,
request, guideline or directive applying to any Lender (or, for purposes of
Section 3.04 of this Agreement, by any Lending Office of such Lender or by such
Lender’s holding company, if any) (whether or not having the force of law) by
any Governmental Authority made or issued after the date of this Agreement.
          “Change of Control” means any Person (in combination with its
Affiliates) other than Macquarie shall own and control, directly or indirectly,
in the aggregate more than 50.0% of the issued and outstanding common stock in
the Borrower without the consent of the Majority Lenders.
          “Claim” has the meaning specified in Section 9.05(b).
          “Closing Date” means the first date (which shall be a Business Day not
later than October 2, 2006) all the conditions precedent in Article IV are
satisfied or waived in accordance with the terms of this Agreement and the Loan
is made.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended, and
rules and regulations related thereto.
          “Commitment” means, as to each Lender, its obligation to make a Loan
to the Borrower pursuant to Section 2.01 in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto. The aggregate amount of the Commitments is
$200,000,000.

3



--------------------------------------------------------------------------------



 



          “Compensation Period” has the meaning specified in
Section 2.09(b)(ii).
          “Consolidated Capital” means, at any date of determination, the sum of
(i) Consolidated Debt, (ii) consolidated equity of the common stockholders of
the Borrower and its Consolidated Subsidiaries, (iii) trust-originated or
partnership-originated preferred securities of the Borrower and its Consolidated
Subsidiaries, (iv) consolidated equity of the preference stockholders of the
Borrower and its Consolidated Subsidiaries, and (v) consolidated equity of the
preferred stockholders of the Borrower and its Consolidated Subsidiaries, in the
case of clauses (ii) through (v) above, determined at such date in accordance
with GAAP.
          “Consolidated Debt” means, at any date of determination, without
duplication, the aggregate Debt of the Borrower and its Consolidated
Subsidiaries; provided, however, that Consolidated Debt shall not include
(i) any Debt of the type referred to in clause (viii) of the definition thereof
contained in this Section 1.01 if such Debt is not reasonably quantifiable as of
the date of determination and (ii) subordinated debentures issued by Duquesne
Light or the Borrower in connection with the issuance of (A) monthly-income
preferred securities by Duquesne Capital, L.P. and (B) other similar
partnership-originated or trust-originated preferred securities by any
Subsidiary or other Affiliate of Duquesne Light or the Borrower; provided that
(1) the issuer of such preferred securities lends substantially all of the
proceeds from such issuance to Duquesne Light, the Borrower or any other
Affiliate of the Borrower, as the case may be, in exchange for such subordinated
debentures and (2) substantially all of the assets of such issuer consist solely
of such subordinated debentures and payments made from time to time in respect
thereof.
          “Consolidated Subsidiary” means, with respect to any Person, any
Subsidiary of such Person whose accounts are or are required to be consolidated
with the accounts of such Person in accordance with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Coverage Ratio” means, with respect to each twelve-month period
ending on the last day of each fiscal quarter of the Borrower, the ratio of
(a) the sum of (i) consolidated net income of the Borrower and its Consolidated
Subsidiaries for such period plus (or minus) (ii) all extraordinary items
deducted (or added) in determining said net income plus (iii) all income taxes
deducted in determining said net income plus (iv) total interest charges of the
Borrower and its Consolidated Subsidiaries deducted in determining said net
income, excluding (A) allowance for borrowed funds used during construction and
(B) any payments made with respect to the subordinated debentures issued by
Duquesne Light in connection with the issuance of monthly-income preferred
securities by Duquesne Capital, L.P. (such interest charges with such exclusions
being referred to as “Actual Interest Expense”) plus (v) depreciation expense
deducted in determining said net income minus (vi) allowance for equity and
borrowed funds used during construction and other noncash items described in
Financial Accounting Standards Board Statement No. 90 to (b) Actual Interest
Expense for such period.
          “Debt” means, for any Person, at any date of determination, without
duplication, all (i) secured or unsecured indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services or
evidenced by notes, bonds, debentures or other

4



--------------------------------------------------------------------------------



 



instruments, (ii) obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases,
(iii) obligations secured by any Lien existing on any property owned or held by
such Person, whether or not such Person has assumed or become liable for the
obligations secured thereby, (iv) obligations of such Person in respect of
letters of credit, bankers’ acceptances and similar extensions of credit (other
than (A) any such obligation in support of other Debt already included in this
definition and (B) obligations of such Person in respect of surety bonds or
performance bonds or other similar obligations), (v) without duplication of the
foregoing clause (iv), reimbursement obligations of such Person in respect of
drawings or other payments made under letters of credit, bankers’ acceptances,
surety bonds, performance bonds, and other similar extensions of credit and
obligations, (vi) obligations of such Person under any Hedging Agreements (the
amount of any such obligation to be the amount that is or would be payable upon
settlement, liquidation, termination or acceleration thereof), (vii) obligations
of such Person in respect of Unfunded Vested Liabilities, and (viii) obligations
of such Person under guaranties or support agreements in respect of, and
obligations of such Person (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vii) above.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) in the case of past due principal of any
Loan, the interest rate otherwise applicable to such Loan hereunder plus 2.0%
per annum or (b) in the case of any other past due amount, the Alternate Base
Rate plus the Applicable Margin plus 2.0% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder on the date required
to be funded by it hereunder, unless the subject of a good faith dispute or
subsequently cured, (b) has otherwise failed to pay over to the Facility Agent
or any other Lender any other amount required to be paid by it hereunder on the
date when due, unless the subject of a good faith dispute or subsequently cured,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
          “DLH Credit Agreement” has the meaning specified in Section 9.19.
          “Dollar” and “$” mean lawful money of the United States.
          “Duquesne Light” means Duquesne Light Company, a Pennsylvania
corporation.
          “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $250,000,000, (iv) a savings
and loan association or savings bank organized under the laws of the United
States, or any State thereof, and having deposits in excess

5



--------------------------------------------------------------------------------



 



of $250,000,000, (v) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and
having total assets in excess of $250,000,000, (vi) the central bank of any
country that is a member of the OECD, and (vii) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000; provided that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any governmental agency or
authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Substance or to health and safety matters.
          “Environmental Liability” means, with respect to any Person, any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of such Person
or any of its Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Contribution” means receipt by the Borrower of at least
$141,000,000 in net proceeds from the issuance of the Borrower’s common stock in
a private placement offering to certain shareholders of DQE Holdings, LLC.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means, with respect to any Person, (i) any
corporation that is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Internal Revenue Code) as such
Person; (ii) a partnership or other trade or business (whether or not
incorporated) that is under common control (within the meaning of Section 414(c)
of the Internal Revenue Code) with such Person; and (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as such Person, any corporation described in clause (i) above, or
any partnership or trade or business described in clause (ii) above.
          “ERISA Event” means (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect thereto has been waived by the PBGC; (ii) the
provision by the administrator of any Plan of notice of intent to terminate such
Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (iii) the
cessation of operations at a facility of the Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an ERISA Affiliate of the Borrower from a Multiple
Employer Plan during a plan year for which it was a “substantial employer”, as
defined in Section

6



--------------------------------------------------------------------------------



 



4001(a)(2) of ERISA; (v) the failure by the Borrower or an ERISA Affiliate of
the Borrower to make a required payment to a Plan; (vi) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; (vii) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Plan; (viii) the complete or partial withdrawal of the
Borrower or any ERISA Affiliate of the Borrower from any Multiemployer Plan or
the insolvency of any Multiemployer Plan; (ix) the Borrower or any ERISA
Affiliate of the Borrower shall request a minimum funding waiver from the
Internal Revenue Service with respect to any Plan; or (x) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA.
          “Event of Default” has the meaning specified in Section 7.01.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Excluded Taxes” means, with respect to the Facility Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower under any Financing Document, (a) income, franchise
or similar taxes imposed on (or measured in whole or in part by reference to)
its net or overall gross income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or a jurisdiction in which such Facility
Agent or Lender and the jurisdiction is engaged in business, other than a
business deemed to arise solely from such recipient having entered into,
received a payment under or enforced any Financing Document and activities
incidental thereto, or any taxes attributable to a Lender’s failure to comply
with Section 3.01(f) of this Agreement, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the applicable Lender is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 3.06(b) of this Agreement), any Tax that is imposed on amounts
payable to such Foreign Lender that is attributable to such Foreign Lenders’
failure to comply with Section 3.01(e) of this Agreement, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such Tax pursuant to Section 3.01(a)
of this Agreement.
          “Facility” means the facility provided in Article II for the making of
the Loan.
          “Facility Agent” means Barclays Bank PLC, acting in its capacity as
Facility Agent for the Lenders hereunder, or any successor Facility Agent.
          “Facility Agent’s Office” means the Facility Agent’s address as set
forth on Schedule 9.02 or such other address as the Facility Agent may from time
to time notify the Borrower and the Lenders.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal

7



--------------------------------------------------------------------------------



 



Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Facility Agent on
such day on such transactions as determined by the Facility Agent.
          “Final Maturity Date” means the fifth (5th) anniversary of the Closing
Date.
          “Financial Projections” means (a) any forward-looking statement
(within the meaning of the Securities Act of 1933 and the rules and regulations
thereunder) and (b) any “prospective financial statement, financial forecast or
financial projection” (as defined in guidelines published by the American
Institute of Certified Public Accountants).
          “Financing Documents” means, collectively, (i) this Agreement and
(ii) the Notes.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and having total
assets in excess of $10,000,000.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time, consistently applied.
          “Governmental Approval” means any authorization, consent, approval,
certificate, exemption of, or filing or registration with, any Governmental
Authority required in connection with the execution and delivery of any
Financing Document by the Borrower and the incurrence by the Borrower of any
Obligations hereunder.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Hazardous Substance” means any waste, substance, or material
identified as hazardous, dangerous or toxic by any office, agency, department,
commission, board, bureau, or instrumentality of the United States or of the
State or locality in which the same is located having or exercising jurisdiction
over such waste, substance or material.
          “Hedging Agreements” means interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other similar agreements designed to
protect against fluctuations in currency exchange or interest rates.
          “Indemnified Liabilities” has the meaning set forth in
Section 9.05(a).
          “Indemnitees” has the meaning set forth in Section 9.05(a).

8



--------------------------------------------------------------------------------



 



          “Information” has the meaning specified in Section 9.08.
          “Information Memorandum” means the Confidential Information
Memorandum, dated September 2006, regarding the Borrower and the transactions
contemplated hereby, as provided to the Lenders.
          “Interest Payment Date” means, (a) as to any Loan other than an
Alternate Base Rate Loan, the last day of each Interest Period applicable to
such Loan and the Final Maturity Date of the Facility under which such Loan was
made; provided that if any Interest Period exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates, and (b) as to any
Alternate Base Rate Loan, each Calculation Date and the Final Maturity Date.
          “Interest Period” means, the period beginning on (and including) the
date on which the Loan is made and shall end on (but exclude) the day which
numerically corresponds to such date one, two, three or six months thereafter or
such other periods as may be agreed by the Facility Agent and the Borrower if
available to all Lenders (or, if such month has no numerically corresponding
day, on the last Business Day of such month), in either case as the Borrower may
select in its relevant notice pursuant to Section 2.05(d); provided, however,
that (a) the initial Interest Period shall be one (1) month, (b) if such
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls on the next succeeding calendar month, on the next
preceding Business Day) and (c) no Interest Period may end later than the Final
Maturity Date.
          “Interest Rate” means, for any Interest Period, (i) the LIBO Rate for
such Interest Period plus the Applicable Margin or (ii) in the event that
(a) the LIBO Rate is unavailable as a result of the occurrence of the events
described in Section 2.03 and Section 3.03 or (b) such Interest Period would
have a duration of less than one month, the Alternate Base Rate plus the
Applicable Margin, as the context may require.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, and the rules and regulations promulgated thereunder.
          “Joint Mandated Lead Arrangers” means Barclays Capital and Dresdner
Kleinwort Wasserstein Securities, each in its capacity as a Mandated Lead
Arranger.
          “Keystone/Conemaugh Acquisition” has the meaning specified in the
recitals to this Agreement.
          “Keystone/Conemaugh Acquisition Agreement” means the Purchase and Sale
Agreement dated as of November 14, 2005 between the Borrower and Atlantic City
Electric Company.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

9



--------------------------------------------------------------------------------



 



          “Lender” has the meaning specified in the introductory paragraph to
this Agreement and includes each Person that shall became a Lender hereunder
pursuant to Section 9.07 for so long as such Lender or Person, as the case may
be, shall be a party to this Agreement.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender (or of an Affiliate of such Lender) designated for such Lender’s
Loan, or such other office or offices as a Lender may from time to time notify
the Borrower and the Facility Agent.
          “Lien” means any lien (statutory or other), security interest,
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale or other title retention agreement).
          “LIBO Rate” shall mean, with respect to any Loan for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Markets (Telerate)
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Facility Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on the day that is
two (2) Business Days prior to the commencement of such Interest Period, as the
rate for the offering of Dollar deposits with a maturity comparable to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
Facility Agent will request the Reference Banks to provide the Facility Agent
with their offer quotations for deposits in Dollars for such Interest Period to
prime banks in the London interbank market at approximately 11:00 a.m. (London
time) on such second Business Day in a representative amount and for a period
approximately equal to such Interest Period and the Facility Agent shall
calculate the LIBO Rate using the average of such quotations. Each determination
of the LIBO Rate by the Facility Agent pursuant to this definition shall be
conclusive absent manifest error.
          “LIBO Rate Loan” means any Loan which bears interest at a rate
determined by reference to the LIBO Rate.
          “Loan” has the meaning specified in the recitals to this Agreement.
          “Macquarie” means Macquarie Bank Limited or any of its Affiliates, and
any investment funds managed by Macquarie Bank Limited or any of its Affiliates.
          “Majority Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings and (b) aggregate
unused Commitments.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform its obligations under any of the Financing Documents, or
(iii) the validity or enforceability of any of the Financing Documents or the
material rights and remedies of any Lender or Agent-Related Person under any of
the Financing Documents.

10



--------------------------------------------------------------------------------



 



          “Material Plan” means, collectively, a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $20,000,000.
          “Merger” means the merger of Merger Sub with and into the Borrower
pursuant to the terms of the Merger Agreement.
          “Merger Agreement” means the Agreement and Plan of Merger dated as of
July 5, 2006, by and among the Borrower, DQE Holdings, LLC and Merger Sub.
          “Merger Completion Date” means the date of consummation of the Merger
in accordance with the terms of the Merger Agreement.
          “Merger Sub” means Castor Merger Sub Inc., a Pennsylvania corporation.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which
the Borrower or any ERISA Affiliate of the Borrower is making or accruing an
obligation to make contributions, or has within any of the preceding six
(6) plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and that
(i) is maintained for employees or former employees of the Borrower or an ERISA
Affiliate of the Borrower and at least one Person other than the Borrower and
its ERISA Affiliates, or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate of the Borrower could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.
          “Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate Debt of the Borrower to such Lender resulting from the
Loan made by such Lender.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower arising under any Financing
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower, of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Borrower under the Financing Documents include (x) the
obligation to pay principal, interest, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by the Borrower under any Financing
Document and (y) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.
          “OECD” means the Organization for Economic Cooperation and
Development.
          “Other Taxes” has the meaning specified in Section 3.01(b).

11



--------------------------------------------------------------------------------



 



          “Outstanding Amount” means with respect to the Loans on any date, the
Dollar amount thereof after giving effect to any borrowing and prepayments or
repayments of the Loans occurring on such date.
          “Overnight Rate” means, for any day, the Federal Funds Rate.
          “Participant” has the meaning specified in Section 9.07(e).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permitted Liens” means each of the following:
     (i) Liens for taxes, assessments or governmental charges or levies to the
extent not delinquent or that are diligently being contested in good faith by
appropriate proceedings and for which the Borrower has set aside reserves to the
extent required by and in accordance with GAAP;
     (ii) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, warehousemen’s and carriers’ Liens, Liens or privileges
of any employees for salary or wages earned, and other similar Liens arising in
the ordinary course of business securing obligations that are not delinquent and
are being diligently contested in good faith by appropriate proceedings;
     (iii) Liens in respect of judgments or awards with respect to which the
Borrower shall (A) in good faith be prosecuting an appeal or other proceeding
for review and with respect to which the Borrower shall have secured a stay of
execution pending such appeal or other proceeding and for which the Borrower has
set aside adequate reserves in accordance with GAAP, or (B) have the right to
prosecute an appeal or other proceeding for review and for which the Borrower
has set aside adequate reserves in accordance with GAAP;
     (iv) Liens securing amounts in dispute by the Borrower or any of its
Subsidiaries; provided that such Liens are bonded in full or secured by other
security arrangements satisfactory to the Majority Lenders; and
     (v) other nonconsensual Liens not described in clauses (i) through
(iv) above; provided that (A) such Liens do not secure Debt and (B) the
obligations secured by such Liens shall not exceed, in the aggregate,
$25,000,000 at any one time outstanding.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means, with respect to any Person, an employee benefit plan
(other than a Multiemployer Plan) maintained for employees or former employees
of such Person or any ERISA Affiliate of such Person and covered by Title IV of
ERISA or Section 412 of the Internal Revenue Code, including a Single Employer
Plan and a Multiple Employer Plan.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Barclays Bank PLC as its prime rate in effect at its
principal office in New York City;

12



--------------------------------------------------------------------------------



 



each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
          “Reference Banks” means, collectively, Barclays Bank PLC and Dresdner
Bank AG, New York and Grand Cayman Branches.
          “Register” has the meaning specified in Section 9.07(d).
          “Restatement Effective Date” means the date on which the conditions
specified in Article IV-A are satisfied in accordance with the terms of this
Agreement.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Significant Subsidiary” means Duquesne Light and any other Subsidiary
of the Borrower that, on a consolidated basis with any of its Subsidiaries as of
any date of determination, accounts for more than 10% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which
(i) is maintained for employees or former employees of the Borrower or an ERISA
Affiliate of the Borrower and no Person other than the Borrower and its ERISA
Affiliates, or (ii) was so maintained and in respect of which the Borrower or an
ERISA Affiliate of the Borrower could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
          “Taxes” has the meaning specified in Section 3.01(a).
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans.
          “Unfunded Vested Liabilities” means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of the Borrower or any of its ERISA Affiliates to the PBGC
or such Plan under Title IV of ERISA.
          “United States” and “U.S.” mean the United States of America.
          “USA Patriot Act” means the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001.

13



--------------------------------------------------------------------------------



 



     SECTION 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Financing Document, unless otherwise specified herein
or in such other Financing Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Financing Document shall refer to such Financing
Document as a whole and not to any particular provision thereof.
     (i) Article, Section, Exhibit and Schedule references are to the Financing
Document in which such reference appears.
     (ii) The term “including” is by way of example and not limitation.
     (iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Financing Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Financing Document.
     SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the audited financial statements of the Borrower and its Subsidiaries
referred to in Section 4(j), except as otherwise specifically prescribed herein.
     SECTION 1.04. Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
     SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to agreements (including the Financing
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Financing Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

14



--------------------------------------------------------------------------------



 



     SECTION 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
     SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
ARTICLE II
THE COMMITMENTS AND LOAN
     SECTION 2.01. The Loan.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make to the Borrower a single Loan on the Closing Date in a
principal amount up to but not exceeding such Lender’s Commitment. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Any amounts that shall remain undrawn under the Commitments after the Closing
Date shall be cancelled.
     (b) Simultaneously with the effectiveness of the amendment and restatement
of the Existing Loan Agreement on the Restatement Effective Date, the Borrower
shall borrow from each New Lender, and each New Lender shall make a loan to the
Borrower, and (notwithstanding anything to the contrary in this Agreement
requiring that prepayments be made ratably among the Lenders, compliance with
which is hereby waived for purposes of such prepayments) the Borrower shall
prepay Loans made by each Lender that is not a New Lender in such amounts as
shall be necessary, together with accrued interest, so that after giving effect
to such borrowing and prepayments, the principal amount of the Loans outstanding
shall be held by the Lenders in accordance with Schedule 2.01 hereto). No
amounts shall be payable under Section 2.07(b) in connection with such
prepayment
     SECTION 2.02. Borrowing.
     (a) The Loan shall be made upon the delivery by the Borrower of an
irrevocable Borrowing Request to the Facility Agent (which shall give to each
Lender prompt notice thereof by facsimile transmission), given no later than
12:00 Noon, New York City time, at least three (3) but in any event not more
than seven (7) Business Days prior to the requested date of such Borrowing. The
Borrowing Request shall specify (i) the requested date of the Borrowing (which
shall be a Business Day) and (ii) the aggregate principal amount of Loans to be
borrowed (and, subject to the terms and conditions set forth herein, the
principal amount to be borrowed from each Lender shall be its ratable share of
such aggregate principal amount, based upon the respective Commitments of each
of the Lenders at such time).
     (b) The Loan shall be borrowed in a single Borrowing having an initial
Interest Period of one (1) month and be in a minimum amount of $1,000,000 and
increments of $500,000. There shall be no more than three (3) different Interest
Periods at any one time for the Loan.
     (c) Each Lender shall make the amount of the Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds not later than 11:00 a.m., New York City time, to the account of the
Facility Agent most recently designated by it for such

15



--------------------------------------------------------------------------------



 



purpose by notice to the Lenders. Upon satisfaction of the applicable conditions
set forth in Article IV, the Facility Agent shall make all funds so received
available not later than 1:00 p.m., New York City time, by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Facility Agent by the Borrower.
     (d) The failure of any Lender to make the Loan to be made by it shall not
relieve any other Lender of its obligation, if any, hereunder to make its Loan
on the date of the Borrowing, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender on the date
of the Borrowing.
     SECTION 2.03. Prepayments.
     (a) Optional. The Borrower may, upon notice to the Facility Agent, at any
time or from time to time voluntarily prepay the Loans in whole or in part
without premium or penalty subject however to any breakage costs due in
accordance with Section 2.07(b); provided, that (i) such notice must be received
by the Facility Agent not later than 11:00 a.m. five (5) Business Days prior to
any date of prepayment or termination and (ii) any partial prepayment of the
Loans shall be in an aggregate minimum amount of $500,000 and in integral
multiples of $500,000 in excess thereof, or if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the type(s) of Loans to be prepaid. The Facility Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable share of such prepayment or termination. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Lenders in accordance with their respective ratable share.
     (b) Mandatory. (i) Unless otherwise agreed by the Lenders (with respect to
clauses (A) and (C) below) or the Majority Lenders (with respect to clause
(B) below) the Borrower shall be required to prepay the Loans and cancel the
Facility:
     (A) in full, if the Merger is not consummated by the Acceleration Date
referred to below, or if the Merger is consummated but not with the proceeds of
Loans under the DLH Credit Agreement, such prepayment to be made on the one-year
anniversary of the date (the “Acceleration Date”) that is earliest to occur of
(a) January 5, 2008, (b) the date of termination of the Merger Agreement and
(c) the date of consummation of the Merger other than with the proceeds of Loans
under the DLH Credit Agreement; and
     (B) in full, if a Change of Control occurs after the Closing Date.
               (ii) The Borrower shall notify the Facility Agent in writing of
any mandatory prepayment of the Facility required to be made pursuant to
Section 2.03(b)(A) or (B) at least three (3) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment. The
Facility Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s ratable share of the
prepayment.
     (c) Accrued Interest; Funding Losses, Etc. All prepayments under this
Section 2.03 shall be made together with all accrued and unpaid interest on the
amount to be prepaid and, in the event that any such prepayment is made on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Loan pursuant to Section 2.07(b).

16



--------------------------------------------------------------------------------



 



     SECTION 2.04 Repayment of Loans. The Borrower shall repay to the Facility
Agent for the ratable account of the Lenders on the Final Maturity Date, the
aggregate principal amount of the Loans outstanding on such date.
     SECTION 2.05. Interest.
     (a) Subject to the provisions of Section 2.05(b) the Borrower hereby agrees
to pay to the Facility Agent for the account of each Lender interest on the
unpaid principal amount of the Loan made by such Lender for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full at the rate equal to the Interest Rate.
     (b) Notwithstanding the provisions of Section 2.05(a) to the contrary, the
Borrower hereby agrees that all past due amounts hereunder shall bear interest
at a rate per annum equal to the Default Rate for the period from and including
the date such past due amount was due to but excluding the date such amount is
paid in full. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand (or, if no
demand is made during any month, on the last day of such month).
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein;
     (d) Notices by the Borrower to the Facility Agent of a change in the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Facility Agent not later than 1:00 p.m., New York City time,
three (3) Business Days prior to the first day of each subsequent Interest
Period. Each such notice shall specify the Loans to which such Interest Period
is to relate. The Facility Agent shall promptly notify the Lenders of the
contents of each such notice.
     SECTION 2.06. Fees. The Borrower shall pay such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
     SECTION 2.07. Computation of Interest and Fees.
     (a) All computations of interest and fees shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one (1) day. Each determination by the Facility Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     (b) In the event of (i) the payment of any principal of any Loan other than
on the last day of the Interest Period for that Loan (including under
Section 2.03 or as a result of an Event of Default or otherwise), (ii) the
failure to borrow on the date specified in the Borrowing Request or failure to
repay or prepay any Loan on any scheduled repayment or prepayment date or
(iii) the assignment of any Loan other than on the last day of its Interest
Period as a result of a request by the Borrower pursuant to Section 3.06, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to any such event. Such loss, cost or

17



--------------------------------------------------------------------------------



 



expense to any Lender shall be deemed to include an amount reasonably determined
by such Lender to be the excess, if any, of (x) the amount of interest that
would have accrued on the principal amount of such Loan had such event not
occurred for the period from the date of such event to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
for the period that would have been the Interest Period for such Loan) over
(y) the amount of interest that would accrue on such principal amount for that
period at the interest rate that such Lender would bid were it to bid, at the
commencement of that period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. The Borrower shall, upon
demand of any Lender (with a copy to the Facility Agent) promptly pay such
Lender the amounts due and payable hereunder.
     SECTION 2.08. Evidence of Debt.
     (a) The Borrowings provided by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Facility Agent, in each case in the
ordinary course of business. The accounts or records maintained by the Facility
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Borrowings provided by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Facility Agent in respect of such matters, the
accounts and records of the Facility Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Facility Agent,
the Borrower shall execute and deliver to such Lender (through the Facility
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loan in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
     (b) Entries made in good faith by the Facility Agent in the Register
pursuant to Section 2.08(a), and by each Lender in its account or accounts
pursuant to Section 2.08(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Financing
Documents, absent manifest error; provided, that the failure of the Facility
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement and the
other Financing Documents.
     SECTION 2.09. Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. All payments
by the Borrower hereunder shall be made by wire transfer in immediately
available funds to the Facility Agent, for the account of the respective Lenders
to which such payment is owed, not later than 2:00 p.m. on the date specified
herein. The Facility Agent will promptly distribute to each Lender its ratable
share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Facility Agent after 2:00 p.m. shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

18



--------------------------------------------------------------------------------



 



     (b) Unless the Borrower or any Lender has notified the Facility Agent,
prior to the date any payment is required to be made by it to the Facility Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Facility Agent may assume that the Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Facility Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Facility Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Facility Agent to such Lender to the
date such amount is repaid to the Facility Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Facility Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Facility Agent to the Borrower to the date such amount
is recovered by the Facility Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Facility Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Facility Agent’s demand therefor, the
Facility Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount to the Facility Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Facility Agent or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.
     A notice of the Facility Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.09(b) shall be conclusive, absent
manifest error.
     (c) If any Lender makes available to the Facility Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Facility Agent because the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Facility Agent shall return such funds to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

19



--------------------------------------------------------------------------------



 



     (f) Whenever any payment received by the Facility Agent under this
Agreement or any of the other Financing Documents is insufficient to pay in full
all amounts due and payable to the Facility Agent and the Lenders under or in
respect of this Agreement and the other Financing Documents on any date, such
payment shall be distributed by the Facility Agent. If the Facility Agent
receives funds for application to the Obligations of the Borrower under or in
respect of the Financing Documents under circumstances for which the Financing
Documents do not specify the manner in which such funds are to be applied, the
Facility Agent may, but at the direction of Majority Lenders shall, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
ratable share of the sum of the Outstanding Amount of all Loans and other
Obligations outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
     SECTION 2.10. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Facility Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans, pro rata
with each of them; provided, that if all or any portion of such excess payment
is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 9.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 9.09) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. The Facility Agent will keep records (which shall be conclusive
and binding in the absence of manifest error) of participations purchased under
this Section 2.10 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.10 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
     SECTION 3.01. Taxes.
     (a) Except as provided in this Section 3.01, any and all payments by or on
behalf of the Borrower to or for the account of the Facility Agent, or any
Lender under any Financing Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding in

20



--------------------------------------------------------------------------------



 



the case of the Facility Agent and each Lender, Excluded Taxes. All taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities described in the immediately preceding sentence other
than Excluded Taxes are hereinafter referred to as “Taxes”. If the Borrower
shall be required by any Laws to deduct any Taxes or Other Taxes from or in
respect of any sum payable under any Financing Document to the Facility Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of the Facility Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within sixty
(60) days after the date of such payment (or, if receipts or evidence are not
available within sixty (60) days, as soon as possible thereafter), the Borrower
shall furnish to the Facility Agent or such Lender (as the case may be) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Facility Agent. If the Borrower
fails to pay any Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Facility Agent or any Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Facility Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by the Facility Agent or such Lender arising
out of such failure.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or similar charges or levies which arise from any
payment made under any Financing Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document (hereinafter referred to as “Other Taxes”).
     (c) The Borrower agrees to indemnify the Facility Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by the Facility Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto (other than those resulting from such Person’s gross
negligence or willful misconduct), in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, the Facility Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or the Facility Agent provides such written statement.
     (d) Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.01(a), (b) or (c) with respect to such Lender it
will use its commercially reasonable efforts to minimize any increased cost or
other compensation payable by the Borrower including, if requested by the
Borrower, designating (subject to such Lender’s overall internal policies of
general application and legal and regulatory restrictions) another Lending
Office for any Loan affected by such event; provided, that such efforts are made
on terms that, in the judgment of such Lender exercised in good faith, cause
such Lender and its Lending Office(s) to suffer no material economic, tax, legal
or regulatory disadvantage, and provided, further, that nothing in this
Section 3.01(d) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a), (b) or (c). Nothing
herein contained shall interfere with the right of a Lender or the Facility
Agent to arrange its tax affairs in whatever manner it

21



--------------------------------------------------------------------------------



 



thinks fit nor oblige any Lender or the Facility Agent to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or the Facility Agent to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.
     (e) The Facility Agent and each Foreign Lender, if it is legally able to do
so, shall deliver to the Borrower (with a copy to the Facility Agent), prior to
receipt of any payment subject to withholding under the Code (or upon accepting
an assignment of an interest herein or upon designation of a new Lending
Office), two duly signed and properly completed copies of either IRS Form W-8BEN
or any successor thereto (relating to such Facility Agent or Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Facility Agent or Foreign Lender by the Borrower
pursuant to the Financing Documents) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Facility Agent or Foreign Lender by
the Borrower pursuant to the Financing Documents) or such other evidence
satisfactory to the Borrower and the Facility Agent that such Foreign Lender is
entitled to an exemption from, or reduction of, Taxes, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, the
Facility Agent and each such Foreign Lender shall, if it is legally able to do
so, (A) promptly submit to the Borrower (with a copy to the Facility Agent) such
additional properly completed and duly signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be required under then current
laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Facility Agent of any available exemption from or reduction of,
Taxes in respect of all payments to be made to such Facility Agent or Foreign
Lender by the Borrower pursuant to the Financing Documents, and (B) promptly
notify the Borrower and the Facility Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
     (f) If a Lender or successor Facility Agent is a United States person under
Section 7701(a)(30) of the Code, such person shall, at the request of the
Borrower or the Facility Agent, provide two duly signed and properly completed
copies of IRS Form W-9 (or any successor form thereto) to the Borrower (with a
copy to the Facility Agent), certifying that such person is entitled to a
complete exemption from United States backup withholding tax on payments
pursuant to the Financing Documents. Any person supplying forms pursuant to this
Section 3.01(f) shall deliver to the Borrower and the Facility Agent additional
copies of the relevant forms on or before the date that such form expires, and
shall promptly notify the Borrower and Facility Agent of any change in
circumstances that would modify or render invalid any forms previously provided.
     (g) If the Facility Agent or any Lender determines in its reasonable
discretion that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts, in either case pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Facility Agent or
any such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).
     SECTION 3.02. Illegality. If any Lender shall reasonably determine in good
faith (which determination shall, upon notice thereof to the Borrower and the
Facility Agent, be conclusive and binding on the Borrower absent manifest error)
that a Change in Law makes it

22



--------------------------------------------------------------------------------



 



unlawful, or any central bank or other Governmental Authority or comparable
agency asserts that it is unlawful, for such Lender to make, continue or
maintain any Loan or participation therein, as a LIBO Rate Loan, the obligations
of such Lender to make, continue or maintain any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Facility Agent that the circumstances causing such suspension no longer exist.
Upon receipt of notice of such determination, the Borrower shall upon demand
from such Lender (with a copy to the Facility Agent), prepay or convert such
LIBO Rate Loans to Alternate Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such LIBO Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 2.07(b). Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
     SECTION 3.03. Inability to Determine Rates. If prior to the commencement of
any Interest Period the Facility Agent shall have determined that by reason of
circumstances affecting the Facility Agent’s relevant market, adequate means do
not exist for ascertaining the LIBO Rate, or if the Majority Lenders determine
that the LIBO Rate for any requested Interest Period with respect to a proposed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such Loan, the Facility Agent will promptly so notify the Borrower. Thereafter,
the obligation of the Lenders under this Agreement to make or continue any Loans
as LIBO Rate Loans shall forthwith be suspended until the Facility Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. Upon receipt of notice of such determination, the
Borrower shall (a) upon demand by the Facility Agent (with a copy to the
Lenders), prepay or convert such LIBO Rate Loans to Alternate Base Rate Loans on
the last day of the Interest Period therefor and (b) the Borrower may revoke any
pending request for a Borrowing or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Alternate Base Rate
Loans in the amount specified therein.
     SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves
on LIBO Rate Loans.
     (a) If any Lender reasonably determines in good faith that as a result of
any Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining the Loans, or a reduction in the amount received or receivable by
such Lender in connection with the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) Excluded
Taxes and (iii) reserve requirements contemplated by Section 3.04(c) then from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Facility Agent given in accordance with Section 2.07(b)), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.
     (b) If any Lender reasonably determines in good faith that a Change in Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the

23



--------------------------------------------------------------------------------



 



capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Facility Agent given in accordance with
Section 2.07(b)), the Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such reduction (and without duplication of
amounts otherwise payable pursuant to this Section 3.04) within fifteen
(15) days after receipt of such demand.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Loan by such Lender (as reasonably determined by
such Lender in good faith) which in each case shall be due and payable on each
date on which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the Facility
Agent) of such additional interest or cost from such Lender. If a Lender fails
to give notice fifteen (15) days prior to the relevant payment date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04 for any such increased
cost or reduction incurred more than one hundred eighty (180) days prior to the
date that such Lender demands, or notifies the Borrower of its intention to
demand, compensation therefor; provided further that, if the circumstance giving
rise to such increased cost or reduction is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
     (e) If any Lender requests compensation under this Section 3.04, then such
Lender will use its commercially reasonable efforts to minimize any increased
cost or other compensation payable by the Borrower including, if requested by
the Borrower, designating another Lending Office for any Loan affected by such
event; provided, that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and; provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b) or (d).
     SECTION 3.05. Matters Applicable to All Requests for Compensation. The
Facility Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, the Facility Agent or such Lender
may use any reasonable averaging and attribution methods.
     SECTION 3.06. Replacement of Lenders under Certain Circumstances.
     (a) If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or Section 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
LIBO Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender

24



--------------------------------------------------------------------------------



 



or (iii) any Lender becomes a “Non-Consenting Lender” (as defined below in this
Section 3.06), then the Borrower may, on ten (10) Business Days’ prior written
notice to the Facility Agent and such Lender, replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 9.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided, that neither the Facility Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender or other
such Person and; provided, further, that in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment would reasonably be
expected to result in a reduction in such compensation or payments.
     (b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s outstanding Loans and participations and (ii) deliver any Notes
evidencing such Loans to the Borrower or Facility Agent. Pursuant to such
Assignment and Assumption, (A) the Assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s outstanding Loans and
participations, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans and participations so assigned shall be paid in
full by the Assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
Assignee Lender, delivery to the Assignee Lender of the appropriate Note or
Notes executed by the Borrower, the Assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
          (c) In the event that (i) the Borrower or the Facility Agent has
requested the Lenders to consent to a waiver of the obligation of the Borrower
to prepay the Loans and cancel the Facility pursuant to Section 2.03(b)(i)(A) or
(B) and (ii) the Majority Lenders have agreed to such, waiver, then any Lender
who does not agree to such waiver shall be deemed a “Non-Consenting Lender”.
     SECTION 3.07. Survival. All of the Borrowers’ obligations under this
Article III shall survive repayment of all Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING DATE
          The occurrence of the Closing Date and the obligations of each Lender
to make Loans on the Closing Date are subject to the receipt by the Facility
Agent of each of the agreements and other documents, and the conditions
precedent set forth below, each of which shall be (x) in form and substance
reasonably satisfactory to the Facility Agent and the Lenders and (y) if
applicable, in full force and effect (unless, in each case, waived by each
Lender):
          (a) the Existing Loan Agreement duly executed and delivered by the
parties hereto;

25



--------------------------------------------------------------------------------



 



     (b) the following documents, each certified as indicated below:
     (A) a copy of the articles of incorporation of the Borrower, together with
any amendments thereto, certified by the Secretary of State of the Borrower’s
state of organization dated as of a recent date;
     (B) a copy of a certificate as to the good standing of, and payment of
franchise taxes by, the Borrower from the Secretary of State of the Borrower’s
state of organization dated as of a recent date; and
     (C) a certificate of the Borrower, executed by an Authorized Officer
certifying:
(i) that attached to such certificate is a true and complete copy of the
articles of incorporation and by-laws of the Borrower, in each case as amended
and in effect on the date of such certificate,
(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Financing Documents
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect and
(iii) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower executing the Financing Documents (and
the Facility Agent and each Lender may conclusively rely on such incumbency
certification until it receives notice in writing from the Borrower);
     (c) delivery of executed opinions from (x) Dewey Ballantine LLP, New York
counsel to the Borrower, and Martin L. Ryan, Pennsylvania counsel to the
Borrower, substantially in the form of Exhibit D-1, and (y) Milbank, Tweed,
Hadley & McCloy LLP, special New York counsel to the Facility Agent,
substantially in the form of Exhibit D-2;
     (d) a certificate of an Authorized Officer of the Borrower, certifying that
the Borrower is not and will not be, after giving effect to the Borrowing
Request made on or as of the Closing Date, in breach of the covenants described
in Section 6.01(j);
     (e) copies of the regulatory approvals, authorizations and consents listed
in Schedule 4(e) required in respect of the Keystone/Conemaugh Acquisition,
certified to be true and correct copies by an officer of the Borrower;
     (f) a written instruction executed by an Authorized Officer of the Borrower
directing the Facility Agent to pay from the utilization of the Facility all
fees, costs and expenses due and payable by the Borrower under the Financing
Documents and any other fees and expenses as the Borrower shall have agreed or
shall otherwise be required to pay to any Lender or the Facility Agent in
connection herewith on or prior to the utilization of the Facility, including,
without limitation, the fees and expenses of special New York counsel to the
Facility Agent and the Joint Mandated Lead Arrangers, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Financing Documents;

26



--------------------------------------------------------------------------------



 



     (g) evidence that the Equity Contribution in a minimum amount of not less
than $141,000,000 shall have been funded in full in cash;
     (h) certification from an Authorized Officer of the Borrower that the
Keystone/ Conemaugh Acquisition has been or will be simultaneously completed;
     (i) documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, shall
have been received by the Facility Agent and shall include, without limitation,
evidence consisting of the following information (i) the Borrower’s full legal
name, (ii) the Borrower’s address and mailing address, (iii) the Borrower’s W-9
forms including its tax identification number, (iv) the Borrower’s articles of
incorporation, (v) a list of directors of the Borrower or list of such persons
controlling the Borrower and (vi) an executed resolution or other such
documentation stating who is authorized to open an account for the Borrower, in
each case in form and substance reasonably satisfactory to the Facility Agent,
and such other similar information relating to the Borrower and its Subsidiaries
as may reasonably be requested by the Facility Agent;
     (j) delivery of (i) the consolidated audited statements of income,
stockholder’s equity and cash flows of the Borrower and its Subsidiaries for the
most recent fiscal year of the Borrower; and (ii) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for the for each fiscal quarter and portion of
the fiscal year ended after the delivery of the financial statements delivered
pursuant to clause (i) above, which financial statements shall be prepared in
accordance with GAAP;
     (k) payment of all fees due as of the Closing Date as the Borrower shall
have agreed to pay to any Lender or the Facility Agent in connection herewith,
including the fees and expenses of New York counsel to the Facility Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Financing Documents and the transactions contemplated
hereby and thereby;
     (l) no Default or Event of Default has occurred and is continuing, or would
result from the proposed Borrowing or from the application of the proceeds
therefrom;
     (m) the representations and warranties of the Borrower contained in
Article V shall be true and correct in all material respects on and as of the
date of the Closing Date (or to the extent that such representations and
warranties specifically refer to an earlier date, as of such earlier date); and
     (n) the Facility Agent shall have received a Borrowing Request in
accordance with the requirements of Section 2.02.
ARTICLE IV-A
CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVE DATE
          The amendment and restatement of the Agreement provided for hereby and
the obligations of each Lender to make Loans on the Restatement Effective Date
are subject to the

27



--------------------------------------------------------------------------------



 



receipt by the Facility Agent of counterparts of this Agreement signed on behalf
of the Borrower, the Lenders and the Facility Agent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Facility Agent and the Lenders,
as of the Closing Date and as of the Restatement Effective Date, as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and is duly
qualified to do business in all other jurisdictions where the nature of its
business or the nature of property owned or used by it makes such qualification
necessary (except where the failure to so qualify would not reasonably be
expected to have a material adverse effect on the business, financial condition,
operations or results of operations of the Borrower and its Subsidiaries, taken
as a whole).
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the other Financing Documents and the Keystone/Conemaugh
Acquisition Agreement and the consummation of the Keystone/Conemaugh Acquisition
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not contravene (i) the
Borrower’s certificate of incorporation or by-laws, (ii) law, or (iii) any legal
or contractual restriction binding on or affecting the Borrower; and such
execution, delivery and performance do not and will not result in or require the
creation of any Lien (other than pursuant to the Financing Documents) upon or
with respect to any of its properties.
     (c) No Governmental Approval is required, and except for consents,
approvals, filings and notices set forth on Schedule 4(e) which have been
obtained or made, no consent or approval of, filing with, or notice to, any
Governmental Authority is necessary for the consummation of the
Keystone/Conemaugh Acquisition as contemplated by the Keystone/Conemaugh
Acquisition Agreement, other than such consents, approvals, filings or notices,
which, if not obtained or made, would not have a Material Adverse Effect.
     (d) This Agreement is, and each other Financing Document to which the
Borrower will be a party when executed and delivered hereunder will be, the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     (e) None of (i) the written financial or other information relating to the
Borrower or any of its Subsidiaries and provided by the Borrower to the Facility
Agent and/or the Lenders or (ii) the Information Memorandum, to the extent
reflecting (x) information referred to in the foregoing clause (i) and/or
(y) information contained in filings made by the Borrower or any of its
Subsidiaries with any Governmental Authority (including the Securities and
Exchange Commission, the Pennsylvania Public Utility Commission and the Federal
Energy Regulatory Commission) or that has been made publicly available by the
Borrower or any of its Subsidiaries (including information contained on the
website of the Company or any of its Subsidiaries) or

28



--------------------------------------------------------------------------------



 



that is included in investor or management presentations prepared by the
Borrower or any of its Subsidiaries contains any material misstatement of fact
or omits to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances under which they were made;
provided, however, that the Borrower makes no representation or warranty as to
any Financial Projections or other projections or forward-looking information.
     (f) (i) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2005, and the related statements of consolidated
income, consolidated cash flows and consolidated retained earnings of the
Borrower and its Consolidated Subsidiaries for the fiscal year then ended,
together with the report thereon of Deloitte & Touche LLP, all as set forth in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005 and the unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the fiscal quarter then ended and the related
unaudited statements of consolidated income, consolidated cash flows and
consolidated retained earnings for the interim period then ended, all as set
forth in the most recent Borrower’s Quarterly Report on Form 10-Q for the
quarter then ended (the “Form 10-Q”), copies of each of which have been
furnished to each Lender, fairly present (subject, in the case of such balance
sheet and statement of income for the interim period then ended, to year-end
adjustments) the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of operations of the
Borrower and its Consolidated Subsidiaries for the periods ended on such dates,
all in accordance with GAAP; and (ii) except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2005 or the
Form 10-Q, since December 31, 2005, there has been no material adverse change in
the business, financial condition, operations, or results of operations of the
Borrower and its Subsidiaries, taken as a whole, or in the Borrower’s ability to
perform its obligations under this Agreement or any other Financing Document to
which it is or will be a party.
     (g) Except as disclosed in Schedule 5(g) attached hereto, in the Borrower’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2005 in the Form 10-Q, in the Borrower’s subsequently filed Quarterly Reports on
Form 10-Q, or Current Reports on Form 8-K filed with the Securities and Exchange
Commission, all of which have been heretofore provided by the Borrower to the
Facility Agent and the Lenders, there is no pending or, to the Borrower’s
knowledge, threatened action, suit, investigation, litigation or proceeding
against or, to the Borrower’s knowledge, affecting the Borrower or any of its
Subsidiaries or any of their respective properties before any court,
governmental agency or arbitrator, that would reasonably be expected to
materially adversely affect (i) the business, financial condition, operations or
results of operations of the Borrower and its Subsidiaries, taken as a whole, or
(ii) the legality, validity, or enforceability of, or the ability of the
Borrower to perform its obligations under, this Agreement or any other Financing
Document to which the Borrower is or is to be a party.
     (h) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan of the Borrower or any of its ERISA Affiliates which would
result in a material liability to the Borrower or any of its ERISA Affiliates.
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) for each Plan of the Borrower or any of its ERISA Affiliates, copies of
which have been filed with the Internal Revenue Service, is complete and
accurate and fairly presents the funding status of such Plan in all material
respects as of the date of such Schedule B. Since the date of such Schedule B
there has been no material adverse change in such funding status and no
“prohibited transaction” has occurred with respect thereto which is reasonably
expected to result in a material liability to the Borrower or any of its ERISA
Affiliates. Neither the Borrower nor any of its ERISA Affiliates has been
notified by the sponsor

29



--------------------------------------------------------------------------------



 



of a Multiemployer Plan that such Multiemployer Plan is in reorganization or has
been terminated, within the meaning of Title IV of ERISA. Except as set forth in
the financial statements referred to in paragraph (f) above, the Borrower and
its Subsidiaries have no material liability with respect to “expected post
retirement benefit obligations” within the meaning of Statement of Financial
Accounting Standards No. 106. Each Plan and any related trust intended to
qualify under Internal Revenue Code Section 401 or 501 are so qualified (except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect). There are no pending or threatened claims, actions or
proceedings (other than claims for benefits in the normal course) relating to
any Plan other than those that in the aggregate, if adversely determined, would
not reasonably be expected to have a Material Adverse Effect.
     (i) The Borrower has filed all tax returns (Federal, state and local)
required to be filed and paid all taxes shown thereon to be due, including
interest and penalties, or, to the extent the Borrower is contesting in good
faith an assertion of liability based on such returns, has provided adequate
reserves for payment thereof in accordance with GAAP.
     (j) All of the outstanding common stock of Duquesne Light Company is owned
by the Borrower.
     (k) The operations and properties of the Borrower comply in all respects
with all applicable laws (including ERISA and Environmental Laws), rules,
regulations and orders of any governmental authority, the noncompliance with
which would reasonably be expected to have a Material Adverse Effect, except to
the extent that the Borrower is contesting the same in good faith and by
appropriate proceedings.
     (l) The Borrower is, and upon the consummation of the transactions
contemplated under this Agreement will be, solvent, and has, and upon the
consummation of such transactions will have, assets having a fair value in
excess of the amount required to pay its probable liabilities on its existing
Debt as they become absolute and matured, and does not have, and will not have,
upon the consummation of such transactions, an unreasonably small capital for
the conduct of its business as it is now being conducted.
     (m) Following application of the proceeds of each Loan, not more than
25 percent of the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis will be margin stock (within the meaning of Regulation U
issued by the Board).
     (n) The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock (within the meaning of Regulation U
issued by the Board), and no proceeds of any Loan will be used to buy or carry
any margin stock or to extend credit to others for the purpose of buying or
carrying any margin stock.
     (o) Neither the Borrower nor any of its Subsidiaries is, or after the
making of any Loan or the application of the proceeds or repayment thereof, or
the consummation of any of the other transactions contemplated hereby, will be,
an “investment company” or a company “controlled” by an “investment company”
(within the meaning of the Investment Company Act).
     (p) No proceeds of any Loan will be used to acquire any equity security of
a class that is registered pursuant to Section 12 of the Exchange Act, other
than strictly for investment purposes.

30



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     SECTION 6.01. Affirmative Covenants . For so long as any Lender shall have
any Commitment hereunder or any Loan or other Obligation hereunder or under any
other Financing Document which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall:
     (a) Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, all taxes, assessments and governmental charges imposed upon it or
upon its properties, except to the extent the Borrower is contesting the same in
good faith and by appropriate proceedings and has set aside adequate reserves
for the payment thereof in accordance with GAAP.
     (b) Maintenance of Insurance. Maintain, or cause to be maintained, with
responsible and reputable insurance companies and associations or through its
own program of self-insurance, insurance covering the Borrower and its
properties to such extent, and against such hazards and liabilities, as is
customarily maintained by similar companies similarly situated.
     (c) Preservation of Existence, Etc. Subject to Section 6.02(a), preserve
and maintain its corporate existence, material rights (statutory and otherwise)
and franchises, and take such other action as may be necessary or advisable to
preserve and maintain its right to conduct its business in the states where it
shall be conducting its business; provided, however, that the Borrower shall not
be required to preserve and maintain any such right or franchise, or its right
to conduct business in any such state, unless the failure to do so would
reasonably be expected to have a Material Adverse Effect.
     (d) Compliance with Laws, Etc. Comply in all respects with the requirements
of all applicable laws (including ERISA and Environmental Laws), rules,
regulations and orders of any governmental authority, except to the extent that
(i) the Borrower is contesting the same in good faith by appropriate proceedings
or (ii) any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
     (e) Inspection Rights. At any reasonable time and from time to time upon
reasonable notice, permit or arrange for the Facility Agent, each of the
Lenders, and their respective agents and representatives to examine and make
copies of and abstracts from the records and books of account of, and the
properties of, the Borrower and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and its Subsidiaries with the
Borrower and its Subsidiaries and their respective officers, directors and
accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper records and books of account, in which full and correct entries shall be
made of all financial transactions of the Borrower and its Subsidiaries and the
assets and business of the Borrower and its Subsidiaries, which records and
books of account, in the case of the Borrower, shall be in accordance with GAAP.
     (g) Maintenance of Properties, Etc. Maintain good and marketable title to
all of its properties which are used or useful in the conduct of its business,
and preserve, maintain, develop, and operate in substantial conformity with all
laws and material contractual obligations, all of its properties which are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not

31



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing herein shall prevent the Borrower from discontinuing, or causing
the discontinuance of, the operation and maintenance of any of its properties if
such discontinuance is, in the reasonable judgment of the Borrower, desirable in
the conduct of its business and such discontinuance would not reasonably be
expected to have a Material Adverse Effect.
     (h) Further Assurances. Use all reasonable efforts to duly obtain
Governmental Approvals required from time to time on or prior to such date as
the same may become legally required, and thereafter to maintain all such
Governmental Approvals in full force and effect, except to the extent that any
such failure to obtain or maintain such Governmental Approvals would not
reasonably be expected to have a Material Adverse Effect.
     (i) Reporting Requirements. Furnish to the Facility Agent, in sufficient
number of copies for each Lender, the following:
     (i) as soon as possible and in any event within five (5) Business Days
after the occurrence of each Default or Event of Default continuing on the date
of such statement, a statement of an Authorized Officer of the Borrower setting
forth details of such Default or Event of Default and the action that the
Borrower proposes to take with respect thereto;
     (ii) as soon as available and in any event within sixty (60) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such quarter and statements of consolidated
income, consolidated retained earnings and consolidated cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by an Authorized Officer of the Borrower as
having been prepared in accordance with GAAP, together with (A) a schedule in
form satisfactory to the Facility Agent of the computations used by the Borrower
in determining compliance with the covenants contained in Sections 6.01(j) and
(k) and (B) a certificate of said officer stating that no Default or Event of
Default has occurred and is continuing or, if an Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower proposes to take with respect thereto;
     (iii) as soon as available and in any event within one hundred and twenty
(120) days after the end of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such fiscal year and statements of consolidated income,
consolidated retained earnings and consolidated cash flows of the Borrower and
its Consolidated Subsidiaries for such fiscal year, in each case accompanied by
the audit report of Deloitte & Touche LLP or another nationally-recognized
independent public accounting firm, together with (A) a schedule in form
satisfactory to the Facility Agent of the computations used by the Borrower in
determining, as of the end such fiscal year, compliance with the covenants
contained in Sections 6.01(j) and (k) and (B) a certificate of an Authorized
Officer of the Borrower stating that no Default or Event of Default has occurred
and is continuing or, if an Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower proposes to take with respect thereto;

32



--------------------------------------------------------------------------------



 



     (iv) as soon as possible and in any event (A) within thirty (30) days after
any ERISA Event described in clause (i) of the definition of ERISA Event with
respect to any Material Plan of the Borrower or any ERISA Affiliate of the
Borrower has occurred and (B) within ten (10) days after any other ERISA Event
with respect to any Material Plan of the Borrower or any ERISA Affiliate of the
Borrower has occurred, a statement of an Authorized Officer of the Borrower
describing such ERISA Event and the action, if any, which the Borrower or such
ERISA Affiliate proposes to take with respect thereto;
     (v) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from the PBGC, copies of each notice received by the Borrower or such
ERISA Affiliate of the PBGC’s intention to terminate any Material Plan of the
Borrower or such ERISA Affiliate or to have a trustee appointed to administer
any such Plan;
     (vi) promptly and in any event within thirty (30) days after the filing
thereof with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Material Plan (if any) to which the Borrower or any ERISA Affiliate of the
Borrower is a contributing employer;
     (vii) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor, a copy of each notice received by
the Borrower or such ERISA Affiliate concerning the imposition or amount of
withdrawal liability in an aggregate principal amount of at least $5,000,000
pursuant to Section 4202 of ERISA in respect of which the Borrower or such ERISA
Affiliate is reasonably expected to be liable:
     (viii) promptly after the Borrower becomes aware of the occurrence thereof,
notice of all actions, suits, proceedings or other events (A) of the type
described in Schedule 5(g) or (B) for which the Facility Agent and the Lenders
will be entitled to indemnity under Section 9.05;
     (ix) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Borrower or any of its
Subsidiaries sends to its public security holders (if any), copies of all
regular, periodic and special reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or with any national
securities exchange, pursuant to the Exchange Act, and copies of all final
prospectuses with respect to any securities issued or to be issued by the
Borrower or any of its Subsidiaries; and
     (x) within a reasonable time (but in no event more than thirty (30) days)
after any request therefor, such other information respecting the business,
properties, results of operations, revenues, condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries (including schedules of
the Borrower’s investments) as the Facility Agent or any Lender through the
Facility Agent may from time to time reasonably request.
     (j) Consolidated Leverage Ratio. Maintain at all times a ratio of
Consolidated Debt to Consolidated Capital of not more than 0.65 to 1.0.

33



--------------------------------------------------------------------------------



 



     (k) Coverage Ratio. Maintain, with respect to each twelve month period
ending on the last day of each fiscal quarter of the Borrower (determined as of
the last day of such fiscal quarter), a Coverage Ratio of at least 2.0 to 1.0.
     (l) Maintain Ownership of Duquesne Light. Maintain at all times, directly
or indirectly, legal and beneficial ownership of 100% of the issued and
outstanding shares of common stock of Duquesne Light, free and clear of any
Liens (other than Permitted Liens), unless, in the case of the requirement to
maintain such shares free and clear of all Liens other than Permitted Liens, the
Lenders shall be similarly and ratably secured pursuant to documents in form and
substance satisfactory to the Facility Agent and the Lenders.
     (m) Use of Proceeds. Use all Loans as follows: (i) first, to finance the
Keystone/Conemaugh Acquisition, (ii) second, to finance fees, commissions, costs
and expenses incurred by or on behalf of the Borrower in connection with the
Keystone/Conemaugh Acquisition and the Financing Documents and (iii) third, for
general corporate purposes of the Borrower, including the on-lending of such
proceeds to its Subsidiaries and/or other Affiliates of the Borrower; provided
that the Debt evidenced by any such on-lending shall be evidenced by promissory
notes made by such Subsidiary or other Affiliate, as the case may be.
     SECTION 6.02. Negative Covenants. For so long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder or under any
other Financing Document which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall not:
     (a) Mergers, Etc. Except as contemplated by the Merger Agreement, merge
with or into or consolidate with or into any other Person, except that the
Borrower may merge or consolidate with or into any other Person; provided that
immediately after giving effect thereto, (i) no event shall occur and be
continuing that constitutes an Default or an Event of Default, (ii) the Borrower
is the surviving corporation, (iii) this Agreement remains in full force and
effect, and (iv) the surviving corporation is in compliance with the ratio set
forth in Section 6.01(j).
     (b) Sales, Etc., of Assets. Sell, lease, transfer, assign or otherwise
dispose of all or substantially all of its assets, or permit any of its
Significant Subsidiaries to sell, lease, transfer, assign or otherwise dispose
of all or substantially all of its assets, except for sales, leases, transfers,
assignments, and other dispositions of all or substantially all of the
Borrower’s or any such Significant Subsidiary’s assets to the Borrower or any
other Significant Subsidiary of the Borrower, in each case for good and valuable
consideration (as determined in the reasonable judgment of the Borrower’s or
such Significant Subsidiary’s, as the case may be, board of directors, and which
consideration may include the assumption of obligations of such Significant
Subsidiary); provided in each case that no Default or Event of Default shall
have occurred and be continuing after giving effect thereto.
ARTICLE VII
DEFAULTS
     SECTION 7.01. Events of Default. If any of the following events (each an
“Event of Default”) shall occur and be continuing, the Facility Agent and the
Lenders shall be entitled to exercise the remedies set forth in Section 7.02:

34



--------------------------------------------------------------------------------



 



     (a) The Borrower shall fail to pay any principal of any Loan or any
interest thereon, fees or other amounts payable hereunder or under any other
Financing Document within three (3) days after the same becomes due and payable;
or
     (b) Any representation or warranty made by or on behalf of the Borrower in
any Financing Document or certificate or other writing delivered pursuant
thereto shall prove to have been incorrect in any material respect when made or
deemed made; or
     (c) The Borrower shall fail to perform or observe any term or covenant on
its part to be performed or observed contained in Section 6.01(c),
Section 6.01(i)(i), Section 6.01(j), Section 6.01(k), Section 6.01(l),
Section 6.01(m) or Section 6.02; or
     (d) The Borrower shall fail to perform or observe any other term or
covenant on its part to be performed or observed contained in any Financing
Document and any such failure shall remain unremedied, after written notice
thereof shall have been given to the Borrower by the Facility Agent, for a
period of fifteen (15) days; or
     (e) The Borrower or any of its Significant Subsidiaries (including Duquesne
Light) shall fail to pay any of its Debt (including any interest or premium
thereon but excluding Debt incurred under this Agreement) aggregating
$50,000,000 or more, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in any agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event, shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof as
a result of a default or similar adverse event; or
     (f) The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make an assignment for the benefit of creditors;
or any proceeding shall be instituted by or against the Borrower or any
Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of its debts under any law relating to
bankruptcy, insolvency, or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of a proceeding instituted against the Borrower or such Significant
Subsidiary, any such proceeding shall remain undismissed or unstayed for a
period of sixty (60) days or any of the actions sought in such proceeding
(including the entry of an order for relief against the Borrower or such
Significant Subsidiary or the appointment of a receiver, trustee, custodian or
other similar official for the Borrower or such Significant Subsidiary or any of
its property) shall occur; or the Borrower or any Significant Subsidiary shall
take any corporate or other action to authorize any of the actions set forth
above in this subsection (f); or
     (g) Any judgment or order (other than a judgment or order for a rate
refund) shall be rendered against the Borrower, any of its Significant
Subsidiaries (including Duquesne Light) or their respective properties for the
payment of money exceeding applicable insurance coverage (as to which such
Person has received no notice or claim of protest, dishonor or non-payment) by

35



--------------------------------------------------------------------------------



 



$50,000,000, and either (A) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (B) there shall be any period of
thirty (30) consecutive days during which such judgment or order shall remain
undischarged and there shall be no stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, in effect; or
     (h) Any material provision of this Agreement or any other Financing
Document to which the Borrower is a party shall for any reason, except to the
extent permitted by the express terms hereof or thereof, cease to be valid and
binding on or enforceable against the Borrower, or the Borrower shall so assert
in writing; or
     (i) Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Facility Agent; or
     (j) The Borrower or any of its ERISA Affiliates shall fail to pay when due
an amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Material Plan, other than a Multiemployer Plan, shall
be filed under Title IV of ERISA by the Borrower or any of its ERISA Affiliates,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan, other than a Multiemployer
Plan, or a proceeding shall be instituted by a fiduciary of any Material Plan
which is a Multiemployer Plan against the Borrower or any of its ERISA
Affiliates to enforce an obligation of the Borrower or any of its ERISA
Affiliates exceeding $20,000,000 under Section 515 of ERISA in connection with a
withdrawal or alleged withdrawal from such Multiemployer Plan or to take any
action under Section 4219(c)(5) of ERISA and any such proceeding shall not have
been dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or any other ERISA Event shall occur that,
in the opinion of the Majority Lenders, would reasonably be expected to have a
Material Adverse Effect.
     SECTION 7.02. Remedies. If any Event of Default has occurred and is
continuing, then the Facility Agent shall at the request, or may with the
consent, of the Majority Lenders, upon notice to the Borrower (i) declare the
obligation of each Lender to make or convert Loans to be terminated, whereupon
the same shall forthwith terminate and/or (ii) declare the principal amount
outstanding hereunder, all interest thereon and all other amounts payable under
this Agreement and the other Financing Documents to be forthwith due and
payable, whereupon the principal amount outstanding hereunder, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, the principal amount outstanding hereunder,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

36



--------------------------------------------------------------------------------



 



ARTICLE VIII
FACILITY AGENT
     SECTION 8.01. Appointment and Authorization of Facility Agent. Each Lender
hereby appoints Barclays Bank PLC as the Facility Agent hereunder and
irrevocably appoints, designates and authorizes the Facility Agent to take such
action on its behalf under the provisions of this Agreement and each other
Financing Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Financing
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Financing Document, the Facility Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Facility Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against the Facility Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Financing Documents with reference to the Facility Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     SECTION 8.02. Delegation of Duties. The Facility Agent may execute any of
its duties under this Agreement or any other Financing Document by or through
agents, employees or attorneys-in-fact including for the purpose of the
Borrowing, such sub-agents as shall be deemed necessary by the Facility Agent
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Facility Agent shall not
be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
     SECTION 8.03. Liability of Facility Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Financing Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower, any Subsidiary or
any officer thereof, contained herein or in any other Financing Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Facility Agent under or in connection with, this
Agreement or any other Financing Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Document, or for any failure of the Borrower or any other party to any
Financing Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Financing
Document, or to inspect the properties, books or records of the Borrower, any
Subsidiary or any Affiliate thereof.

37



--------------------------------------------------------------------------------



 



     SECTION 8.04. Reliance by Facility Agent.
     (a) The Facility Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Facility Agent. The Facility Agent
shall be fully justified in failing or refusing to take any action under any
Financing Document unless it shall first receive such advice or concurrence of
the Majority Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Facility Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Financing Document in accordance with a request or consent of the
Majority Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Facility Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.
     SECTION 8.05. Notice of Default. The Facility Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to Defaults in the payment of principal, interest and fees required to be paid
to the Facility Agent for the account of the Lenders, unless the Facility Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Facility Agent will notify the Lenders of its receipt
of any such notice. The Facility Agent shall take such action with respect to
any Event of Default as may be directed by the Majority Lenders in accordance
with Article VII; provided that unless and until the Facility Agent has received
any such direction, the Facility Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.
     SECTION 8.06. Credit Decision; Disclosure of Information by the Facility
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Facility Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the Facility
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to

38



--------------------------------------------------------------------------------



 



extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Financing Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Facility
Agent herein, the Facility Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Agent-Related Person.
     SECTION 8.07. Indemnification of the Facility Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Facility Agent (to the extent the Facility Agent is required to
be but is not reimbursed by or on behalf of the Borrower and without limiting
the obligation of the Borrower to do so), pro rata (at the time such indemnity
is sought), and hold harmless the Facility Agent from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any the Facility Agent of any portion of such Indemnified
Liabilities resulting from the Facility Agent’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Majority Lenders (or such other number or percentage of the Lenders as shall
be required by the Financing Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 8.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 8.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Facility Agent upon
demand for its ratable share (determined at the time such reimbursement is
sought) of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Facility Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Financing
Document, or any document contemplated by or referred to herein, to the extent
that the Facility Agent is not reimbursed for such expenses by or on behalf of
the Borrower. The undertaking in this Section 8.07 shall survive payment of all
Obligations and the resignation of the Facility Agent.
     SECTION 8.08. Facility Agent in its Individual Capacity. Barclays Bank PLC
and its Affiliates may make loans to, accept deposits from, acquire interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Barclays Bank PLC were not the Facility Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Barclays Bank PLC or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Affiliates) and acknowledge that the Facility Agent shall be under no obligation
to provide such information to them.
     SECTION 8.09. Successor Agent. The Facility Agent may resign as the
Facility Agent upon thirty (30) days’ notice to the Lenders and the Borrower. If
the Facility Agent resigns under this Agreement, the Majority Lenders shall
appoint a successor agent for the

39



--------------------------------------------------------------------------------



 



Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the occurrence and continuance of a Default (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Facility Agent, the Facility Agent may appoint, after consulting with the
Lenders and subject to the consent of the Borrower as provided for above, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Facility Agent and
the term “Facility Agent,” shall mean such successor Facility Agent, and the
retiring Facility Agent’s appointment, powers and duties as the Facility Agent
shall be terminated. After the retiring Facility Agent’s resignation hereunder
as the Facility Agent, the provisions of this Article VIII and Section 9.04 and
Section 9.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Facility Agent under this Agreement. If no
successor agent has accepted appointment as the Facility Agent by the date which
is thirty (30) days following the retiring Facility Agent’s notice of
resignation, the retiring Facility Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Facility Agent hereunder until such time, if any, as the Majority Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Facility Agent hereunder by a successor, the Facility Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Facility Agent, and the
retiring Facility Agent shall be discharged from its duties and obligations
under the Financing Documents. After the retiring Facility Agent’s resignation
hereunder as the Facility Agent, the provisions of this Article VIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Facility Agent.
     SECTION 8.10. Facility Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the Facility
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Facility Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Facility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Facility Agent and their respective agents
and counsel and all other amounts due the Lenders and the Facility Agent under
Section 2.06 and Section 9.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Facility Agent and, in the event that
the Facility Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Facility Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Facility Agent and its
agents and counsel, and any other amounts due the Facility Agent under
Section 2.06 and Section 9.04.

40



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Facility Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Facility Agent to vote in
respect of the claim of any Lender in any such proceeding.
     SECTION 8.11. Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as “joint bookrunner” or “arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders. Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Amendments, Etc. Except as otherwise set forth in this
Agreement, including, for the avoidance of doubt, Section 9.19, no amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Borrower or any of its Subsidiaries therefrom, shall be effective unless in
writing signed by the Majority Lenders (or by the Facility Agent acting on the
written instructions of the Majority Lenders) and the Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:
     (a) extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Article IV, or the waiver of any
Default shall not constitute an extension or increase of any Commitment of any
Lender);
     (b) postpone any date scheduled for, or reduce or forgive the amount of,
any payment of principal or interest under Section 2.04 or Section 2.05, or
waive any Event of Default under Section 7.01(a) or, following the acceleration
pursuant to Section 7.02 of amounts payable hereunder, any other Event of
Default, without the written consent of each Lender directly affected thereby;
     (c) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or any fees (including fees set forth in Section 2.06 or
other amounts payable hereunder or under any other Financing Document), or
extend, postpone or waive the date upon which any fees are to be paid, without
the written consent of each Lender directly affected thereby; or
     (d) change any provision of this Section 9.01, the definition of “Majority
Lenders” or Section 2.02(a)(ii), Section 2.03(b), Section 2.09(a), or Section
2.10 without the written consent of each Lender affected thereby;
and provided, further that no amendment, waiver or consent shall, unless in
writing and signed by the Facility Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
the Facility Agent under this Agreement.

41



--------------------------------------------------------------------------------



 



     SECTION 9.02. Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Financing
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (1) if to the Borrower, any Subsidiary or the Facility Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
     (2) if to any Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Lender on Schedule 9.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Lender in a notice to the Borrower and the
Facility Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 9.02(c)), when delivered; provided that notices and other communications
to the Facility Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Financing
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on each
party to Financing Document.
     (c) Reliance by Facility Agent and Lenders. The Facility Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence, bad faith or willful misconduct, in accordance with Section 9.05.
All telephonic notices to the Facility Agent may be recorded by the Facility
Agent, and each of the parties hereto hereby consents to such recording.
     SECTION 9.03. No Waiver; Cumulative Remedies. No failure by any Lender or
the Facility Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

42



--------------------------------------------------------------------------------



 



privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.
     SECTION 9.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay
or reimburse the Facility Agent, the Joint Mandated Lead Arrangers and each of
the Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Financing Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby and thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Milbank, Tweed,
Hadley & McCloy LLP, any one (1) local counsel retained by the Facility Agent
and any experts retained in connection herewith and therewith, and (b) to pay or
reimburse the Facility Agent, the Joint Mandated Lead Arrangers and each Lender
for all documented out-of-pocket costs and expenses incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other
Financing Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of counsel to the Facility Agent). The foregoing
costs and expenses shall include all reasonable search, filing and recording
charges and fees and taxes related thereto, and other reasonable and documented
out-of-pocket expenses incurred by the Facility Agent. The agreements in this
Section 9.04 shall survive the termination of the Commitments and repayment of
all Obligations. All amounts due under this Section 9.04 shall be paid within
ten (10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If the Borrower fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Financing Document, such amount may be paid on behalf of the Borrower by the
Facility Agent in its sole discretion.
     SECTION 9.05. Indemnification by the Borrower.
     (a) Whether or not the transactions contemplated hereby are consummated,
the Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, agents,
representatives, trustees and attorneys-in-fact (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Financing Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any Environmental Liability related in any way to the Borrower or any
Subsidiary, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for or defense of
any pending or threatened claim, investigation, litigation or proceeding) (all
the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions,

43



--------------------------------------------------------------------------------



 



judgments, suits, costs, expenses or disbursements resulted from (i) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, agent, trustee or attorney-in-fact of
such Indemnitee or (ii) any actions or claims for the breach by any Indemnitee
of any of its obligations under the Financing Documents that are successful in
whole or in part, in each case, as finally determined by a court of competent
jurisdiction. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through intralinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or the Borrower have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Financing Document or arising out of its activities in connection
herewith or therewith. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.05 applies, such indemnity
shall be effective whether or not any of the transactions contemplated hereunder
or under any of the other Financing Documents is consummated. All amounts due
under this Section 9.05 shall be paid within ten (10) Business Days after demand
therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or contribution rights
with respect to such payment pursuant to the express terms of this Section 9.05.
The agreements in this Section 9.05 shall survive the resignation of the
Facility Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.
     (b) In the event that any claim or demand by a third party for which the
Borrower may be required to indemnify an Indemnitee hereunder (a “Claim”) is
asserted against or sought to be collected from any Indemnitee by a third party,
such Indemnitee shall as promptly as practicable notify the Borrower in writing
of such Claim, and such notice shall specify (to the extent known) in reasonable
detail the amount of such Claim and any relevant facts and circumstances
relating thereto; provided, however, that any failure to give such prompt notice
or to provide any such facts and circumstances shall not constitute a waiver of
any rights of the Indemnitee, except to the extent that the rights of the
Borrower are actually prejudiced thereby.
     (c) The Borrower shall be entitled to appoint counsel of its choice at the
expense of the Borrower to represent an Indemnitee in any action for which
indemnification is sought (in which case the Borrower shall not thereafter be
responsible for the fees and expenses of any separate counsel retained by that
Indemnitee except as set forth below); provided, however, that such counsel
shall be satisfactory to such Indemnitee. Notwithstanding the Borrower’s
election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the Borrower to
represent the Indemnitee would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the Indemnitee and the Borrower and the Indemnitee shall have
reasonably concluded that there may be legal defenses available to it and/or
other Indemnitees which are different from or additional to those available to
the Borrower; (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action; or (iv) the Borrower shall authorize the Indemnitee to employ separate
counsel at the Borrower’s expense. The Borrower shall not be liable for any
settlement or compromise of any action or claim by an Indemnitee affected
without the Borrower’s prior written consent, which consent shall not be
unreasonably withheld.

44



--------------------------------------------------------------------------------



 



     SECTION 9.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Facility Agent or any Lender, or the
Facility Agent or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Facility Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Facility Agent upon demand its
applicable share of any amount so recovered from or repaid by the Facility
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.
     SECTION 9.07. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee in accordance with the
provisions of Section 9.07(b)(1), (ii) by way of participation in accordance
with the provisions of Section 9.07(e), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 9.07(g). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Assignees, Participants to the extent provided in
Section 9.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Subject to the conditions set forth in paragraph (b)(1) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of the Facility Agent and the Borrower;
provided that (i) no consent of the Borrower or the Facility Agent shall be
required for an assignment to a Lender, an Affiliate of a Lender, or an Approved
Fund and (ii) no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; and provided, further, that the Borrower
will be deemed to have consented to any proposed assignment if the Borrower has
not rejected the proposed assignment within two (2) Business Days of its receipt
of the request for consent.
     (1) Assignments shall be subject to the following additional conditions:
     (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Facility Agent)
shall not be less than $5,000,000 unless each of the Borrower and the Facility
Agent otherwise consent which consents will be deemed given if the Borrower or
the Facility Agent, as the case may be, has not specifically rejected an
assignment request within two (2) Business Days after its receipt

45



--------------------------------------------------------------------------------



 



of such request for consent); provided, that (1) no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;
     (ii) the parties to each assignment shall execute and deliver to the
Facility Agent an Assignment and Assumption, together with a processing and
recordation fee of $3,500; and
     (iii) the Assignee, if it shall not be a Lender, shall provide to the
Facility Agent its address, facsimile number, electronic mail address or
telephone number for receipt of notices and other communications hereunder.
Each assignment under this paragraph (b) shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement.
     (c) Subject to acceptance and recording thereof by the Facility Agent
pursuant to Section 9.07(d), from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 3.01, Section 3.04, Section 9.04 and Section 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with clause (b) and this clause (c) of
this Section 9.07 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.07(e).
     (d) The Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Facility Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and amounts owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Facility Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Facility Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Facility Agent, sell participations to any Person (other than a
natural person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Facility Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or

46



--------------------------------------------------------------------------------



 



instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Financing Documents and to approve any amendment, modification or waiver
of any provision of this Agreement or the other Financing Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 9.01 that directly
affects such Participant. Subject to Section 9.07(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01, Section 3.04
and Section 2.07(b) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 9.07(c) but (x) shall not be
entitled to recover greater amounts under any such Section than the selling
Lender would be entitled to recover and (y) shall be subject to replacement by
the Borrower under Section 3.06 to the same extent as if it were a Lender. To
the extent permitted by applicable Law, each Participant also shall be entitled
to the benefits of Section 9.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.10 as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under any of Section 3.01, Section 3.04 and Section 2.07(b) than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees to be subject to the provisions of Section 3.01 as though it were a
Lender.
     (g) Any Lender may at any time, without the consent of the Borrower or the
Facility Agent, pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (h) Notwithstanding anything to the contrary contained herein, (i) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any held by it and
(ii) any Lender that is a Fund may, without the consent of the Borrower or the
Facility Agent, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.07,
(x) no such pledge shall release the pledging Lender from any of its obligations
under the Financing Documents and (y) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Financing Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.
     SECTION 9.08. Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent required to be disclosed to any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement,

47



--------------------------------------------------------------------------------



 



(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 9.07(g), Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement; (f) with the written consent of the
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.08; (h) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender, to the
extent requested by such Governmental Authority or examiner; or (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Borrower received by it from such Lender). In
addition, the Facility Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Facility Agent and the Lenders in connection with the administration and
management of this Agreement, the other Financing Documents, the Commitments and
the Loans. For the purposes of this Section 9.08, “Information” means all
information received from the Borrower relating to the Borrower or any
Subsidiary or its business, other than any such information that is publicly
available to the Facility Agent or any Lender prior to disclosure by the
Borrower other than as a result of a breach of this Section 9.08; provided that,
in the case of information received from the Borrower after the date hereof,
such information (i) is clearly identified at the time of delivery as
confidential or (ii) is delivered pursuant to Section 6.01 hereof.
     SECTION 9.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of its Affiliates are authorized at any time and
from time to time, without prior notice to the Borrower or any of its
Subsidiaries, any such notice being waived by the Borrower (on its own behalf
and on behalf of its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Debt at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the Borrower and its Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates hereunder or under any other Financing Document, now
or hereafter existing, irrespective of whether or not the Facility Agent or such
Lender or Affiliate shall have made demand under this Agreement or any other
Financing Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Debt. Each Lender agrees promptly to notify the Borrower and the Facility Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Facility Agent and each Lender under this
Section 9.09 are in addition to other rights and remedies (including other
rights of setoff) that the Facility Agent and such Lender may have.
     SECTION 9.10. Counterparts. This Agreement and each other Financing
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other means of electronic delivery of an
executed counterpart of a signature page to this Agreement and each other
Financing Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Financing Document. The Facility
Agent may also require that any such documents and signatures delivered by
telecopier or other means of electronic delivery be confirmed by a manually
signed original thereof; provided, that the failure to request or deliver

48



--------------------------------------------------------------------------------



 



the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other means of electronic delivery.
     SECTION 9.11. Integration. This Agreement, together with the other
Financing Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other
Financing Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the Facility
Agent or the Lenders in any other Financing Document shall not be deemed a
conflict with this Agreement. Each Financing Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
     SECTION 9.12. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Financing
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Facility Agent and each Lender, regardless of any investigation made by the
Facility Agent or any Lender or on their behalf and notwithstanding that the
Facility Agent or any Lender may have had notice or knowledge of any Default at
the time of the Borrowing.
     SECTION 9.13. Severability. If any provision of this Agreement or the other
Financing Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or Impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     SECTION 9.14. GOVERNING LAW.
     (a) THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY FINANCING DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY FINANCING DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

49



--------------------------------------------------------------------------------



 



     SECTION 9.15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 9.16. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Lender and the Facility Agent and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Facility Agent, and each Lender and their respective permitted successors and
assigns.
     SECTION 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against the Borrower under any of the Financing Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
property of the Borrower and its Subsidiaries, without the prior written consent
of the Facility Agent. The provision of this Section 9.17 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, the Borrower and its Subsidiaries.
     SECTION 9.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
Patriot Act.
     SECTION 9.19. Amendment and Restatement on Merger Completion Date. On the
Merger Completion Date, this Agreement shall be consolidated with, and amended
and restated to read as set forth in, the DQE Merger Sub, Inc. Credit Agreement
dated as of December 20, 2006 attached hereto as Exhibit E (the “DLH Credit
Agreement”), whereupon Loans outstanding under this Agreement shall become, and
continue to be outstanding as, the Tranche B Term Loans under the DLH Credit
Agreement and the Lenders shall become Tranche B Term Loan Lenders under and as
defined in the DLH Credit Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            DUQUESNE LIGHT HOLDINGS, INC.
      By   /s/ Mark E. Kaplan         Name:   Mark E. Kaplan        Title:  
Senior Vice President and
Chief Financial Officer     

DLH CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, individually and as
Facility Agent    
 
           
 
  By   /s/ Philip Capparis
 
Name: Philip Capparis    
 
      Title: Director    
 
                DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, as a Lender    
 
           
 
  By   /s/ Jorge Rodriguez    
 
           
 
      Name: Jorge Rodriguez    
 
      Title: Director    
 
           
 
  By   /s/ Jonathan Newman    
 
           
 
      Name: Jonathan Newman    
 
      Title: Vice President    
 
                BAYERISCHE LANDESBANK, NEW
YORK BRANCH, as a Lender    
 
           
 
  By   /s/ John Gregory   /s/ Donna M. Quilty
 
           
 
      Name: John Gregory   DONNA M. QUILTY
 
      Title: Vice President   Vice President
 
                THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By   /s/ Thane A. Rattew    
 
           
 
      Name: THANE A. RATTEW    
 
      Title: MANAGING DIRECTOR    

DLH CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., as a Lender    
 
               
 
      By   /s/ Nancy R. Barwig
 
Name: Nancy R. Barwig    
 
          Title: Vice President    
 
                    MIZUHO CORPORATE BANK, LTD., as a Lender    
 
               
 
      By   /s/ James R. Fayen    
 
               
 
          Name: James R. Fayen    
 
          Title: Deputy General Manager    
 
                    UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
               
 
      By   /s/ Dennis G. Blank    
 
               
 
          Name: Dennis G. Blank    
 
          Title: Vice President    
 
                    COBANK, ACB, as a Lender    
 
               
 
      By   /s/ Clarence J. Mahoulich    
 
               
 
          Name: CLARENCE J. MAHOULICH    
 
          Title: Vice President    
 
                    COMMONWEALTH BANK OF AUSTRALIA, as a Lender    
 
               
 
      By   /s/ John Russell    
 
               
 
          Name: JOHN RUSSELL    
 
          Title: HEAD OF INFRASTRUCTURE AND UTILITIES,           NORTH AMERICA  
 

DLH CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      WESTPAC BANKING CORPORATION, as a Lender    
 
               
 
      By   /s/ Isaac Rankin
 
Name: Isaac Rankin    
 
          Title: Head of Relationship Management
                     TIER 2 ATTORNEY    

DLH CREDIT AGREEMENT

 